QUINN, Associate Judge.
Appellant was convicted of violating a traffic regulation which requires that “An operator shall, when operating a vehicle, give his full time and attention to the operation of the same.”1 The facts were stipulated and according to the record this is what occurred:
On April 23, 1957, at about 10:20 p.m., appellant, while operating a vehicle, struck the south end of a streetcar loading platform and continued
“* * * riding the platform for about 38 feet north, came off the platform, continued 112 feet on the wrong side of Fourteenth Street, collided with the left side, from front to rear, of a ’53 Pontiac, * * * pushing the Pontiac back into the front of a ’51 Olds sedan * *
Several persons were injured and considerable property damage resulted. Appellant’s only explanation to the police officer investigating the accident was that he could not remember was happened. On the basis of these facts, the trial court found appellant guilty.
While several errors are alleged on this appeal, appellant’s principal contention concerns the sufficiency of the evidence. He argues that there was no proof that he was not devoting his full time and attention to the operation of the vehicle. While it must be conceded that there was no direct testimony on this point, we think the evidence considered as a whole warranted the trial court’s finding of guilt. In proving a violation of a regulation of this character circumstantial evidence may have to be resorted to, and it has been held that such is sufficient to sustain a criminal conviction.2
*713Appellant’s other contention, that the transit company was either negligent or contributorily negligent in failing to place a light on the loading platform, is without merit.
Affirmed.

. D.C. Traffic & Motor Vehicle Regulations, Part I, § 99(c).


. Ziegler v. District of Columbia, D.C.Mun.App.1950, 71 A.2d 618.